Citation Nr: 0930675	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder to include degenerative disc disease and 
degenerative joint disease.  

2.  Entitlement to service connection for a chronic headache 
disorder to include muscle tension headaches.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's post-traumatic lumbar spine degenerative disc 
disease, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's post-traumatic left shoulder degenerative joint 
disease, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
Veteran's left knee instability, currently 20 percent 
disabling.  

6.  Entitlement to an increased disability evaluation for the 
Veteran's post-traumatic left knee degenerative joint 
disease, currently evaluated as 10 percent disabling.  
7.  Entitlement to a compensable disability evaluation for 
the Veteran's right fifth finger injury residuals.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1956 to July 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which increased 
the disability evaluation for the Veteran's left knee 
instability from 10 to 20 percent; denied increased 
disability evaluations for his post-traumatic lumbar spine 
degenerative disc disease, post-traumatic left shoulder 
degenerative joint disease, post-traumatic left knee 
degenerative joint disease, and right fifth finger injury 
residuals; and denied a total rating for compensation 
purposes based on individual unemployability.  In December 
2006, the RO denied service connection for a chronic acquired 
psychiatric disorder, a chronic cervical spine disorder to 
include degenerative disc disease and degenerative joint 
disease, and a chronic headache disorder to include muscle 
tension headaches.  In February 2009, the RO granted service 
connection for major depressive disorder.  In July 2009, the 
Veteran submitted a Motion to Advance on the Docket.  In 
August 2009, the Board granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran advances that service connection is warranted for 
both a chronic cervical spine disorder and a chronic headache 
disorder as the claimed disorders were either caused or 
aggravated by his service-connected lumbar spine degenerative 
disc disease and other service-connected disabilities.  The 
Veteran contends further that the record supports the 
assignment of both increased evaluations for his lumbar 
spine, left shoulder, left knee, and right fifth finger 
disabilities and a total rating for compensation purposes 
based on individual unemployability.  

The report of an October 2005 VA examination for compensation 
purposes states that the Veteran indicated that he received 
ongoing chiropractic care since 1958.  Clinical documentation 
of the cited treatment is not of record.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

VA clinical documentation dated in 2007 and 2008 reflects 
that the Veteran complained of progressively more severe low 
back and joint pain.  He stated that his chronic low back 
pain precipitated recurrent neck pain and headaches.  In 
reviewing the reports of VA orthopedic and neurological 
examinations for compensation purposes conducted in October 
2005 and October 2006, the Board observes that the examiners 
did not address whether the Veteran's lumbar spine 
degenerative disc disease and other service-connected 
disabilities had increased the severity of the Veteran's 
chronic cervical spine and headache disabilities beyond their 
natural progression.  
The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the Veteran was last afforded a VA 
examination for compensation purposes which addressed his 
multiple orthopedic and joint disabilities in October 2006, 
the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment, including chiropractic, of his 
chronic cervical spine and headache 
disabilities and service-connected lumbar 
spine, left shoulder, left knee, and 
right fifth finger disabilities.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic cervical spine 
and headache disabilities and the current 
nature and severity of his 
service-connected lumbar spine, left 
shoulder, left knee, and right fifth 
finger disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
cervical spine disability had its 
onset during active service; was 
etiologically related to his 
inservice football injury; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
chronic lumbar spine degenerative 
disc disease and other 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
headache disorder had its onset 
during active service; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
chronic lumbar spine degenerative 
disc disease and other 
service-connected disabilities..  
The examiner or examiners should also 
identify the limitation of activity 
imposed by the Veteran's 
service-connected lumbar spine 
degenerative disc disease, left shoulder 
degenerative joint disease, left knee 
instability and degenerative joint 
disease, and right fifth finger injury 
residuals upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his lumbar 
spine, left shoulder, left knee, and 
right fifth finger should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's lumbar spine, left 
shoulder, left knee, and right fifth 
finger disabilities upon his vocational 
pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection a 
chronic cervical spine disorder to 
include degenerative disc disease and 
degenerative joint disease and a chronic 
headache disorder to include muscle 
tension headaches; increased evaluations 
for his post-traumatic lumbar spine 
degenerative disc disease, post-traumatic 
left  shoulder degenerative joint 
disease, left knee instability, 
post-traumatic left knee degenerative 
joint disease, and right fifth finger 
injury residuals; and a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2008 as amended) and 
the United States Court of Appeals for 
Veterans Claims' (Court) holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  They should be given the 
opportunity to respond to the SSOC.  

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

